                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


LORI D. SHENK,

                           Plaintiff,                                           8:17CV279

          vs.
                                                                     MEMORANDUM & ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                           Defendant.


          This matter is before the Court on the plaintiff’s Motion for attorney fees under

the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, Filing No. 24, and her

motion for attorney fees under 42 U.S.C. § 406(b), Filing No. 26. The plaintiff requests

attorney fees under the EAJA in the amount of $4,532.78, representing 23 hours of

work at the rate of $196.79 per hour for work performed in 2017 and $201.51 per hour

for work performed in for 2018.1 The plaintiff also seeks a payment of $7,529.25 under

42 U.S.C. § 406(b)(1).2

I.        FACTS

          This is an action for judicial review of a final decision of the Commissioner of the

Social Security Administration denying the plaintiff’s application for Social Security

Disability (“Disability”) and Supplemental Security Income (“SSI”) benefits under

pursuant 42 U.S.C. §405(g). The Court reversed The Commissioner’s decision. Filing

No. 21, Memorandum and Order at 17. The Court found the Administrative Law Judge


1   Those figures reflect application of an inflationary increase to the EAJA’s statutory rate of $125 per hour.
2That amount is twenty-five percent of the back benefits awarded to the plaintiff less the $6,000 already
awarded or expected in fees under 42 U.S.C. § 406(a).
had erred by improperly discounting Plaintiff’s subjective complaints, failing to properly

assess the weight of the treating or consulting physician opinions, and asserting his own

medically unsupported findings. Filing No. 21, Memorandum and Order at 14-16. The

Court found controlling weight should have been afforded to the treating physician

opinion and ordered benefits awarded to the plaintiff. Id. at 16.

       In support of her motion, the plaintiff has shown that on or about July 24, 2017,

plaintiff Lori Shenk and attorneys Sean Cuddigan and Thomas Krause entered into a

fee agreement providing for a contingency fee of twenty-five percent of back benefits

and assigning that award to plaintiff’s counsel. Filing No. 26-1, Ex. A, Fee Agreement.

On January 12, 2019, plaintiff’s counsel received a notice that $13,529.25 has been

withheld from back benefits to cover the fee of up to twenty-five percent of back

benefits. Filing No. 26-2, Ex. B, Notice of Award. Plaintiff’s counsel has received, or

expects to receive, $6,000 for work performed before the Social Security Administration

pursuant to 42 U.S.C. § 406(a). Counsel agrees, if the request for fees is granted, to

refund to the claimant the amount of the smaller of the EAJA fee or the 42 U.S.C.

§406(b) fee under the Equal Access to Justice Act.

       The plaintiff requests that Social Security should direct both fee awards to Mr.

Cuddigan who will provide the lesser of the 406(b) fee and the EAJA fee to Ms. Shenk

and then disburse the amount to Mr. Krause owed per the fee agreement. Defendant

has no objection to the EAJA request or to the Court making payment directly to

plaintiff’s counsel and it takes no position on the reasonableness of the plaintiff’s

request for fees under § 406(b).



                                             2
II.    LAW

       The EAJA provides for the award of attorney fees if: (1) the person is a prevailing

party; (2) the individual’s net worth did not exceed two million dollars at the time the civil

action was filed; and (3) the fees and expenses were “incurred by that party in [the] civil

action” in which it prevailed. 28 U.S.C. § 2412(d)(1)(A)-(2)(B); United States Sec. and

Exch. Comm’n v. Zahareas, 374 F.3d 624, 630 (8th Cir. 2004). Courts called upon to

interpret the EAJA should endeavor to interpret the fee statute in light of its purpose,

which is to “eliminate for the average person the financial disincentive to challenge

unreasonable governmental actions.”        Astrue v. Ratliff, 560 U.S. 586, 2530 (2010)

(Sotomayor, J., concurring).

       A prevailing Social Security claimant may recover fees under the EAJA if the

Commissioner’s position was not substantially justified. Goad v. Barnhart, 398 F.3d

1021, 1025 (8th Cir. 2005). The burden of establishing that the position of the United

States was substantially justified “must be shouldered by the Government.”

Scarborough v. Principi, 541 U.S. 401, 414 (2004). To establish substantial justification,

the Commissioner must show that the denial of benefits had “a reasonable basis in law

and fact.” Goad, 398 F.3d at 1025 (citing Brouwers v. Bowen, 823 F.2d 273, 275 (8th

Cir. 1987)). Where “an EAJA petitioner presents uncontested proof of an increase in

the cost of living sufficient to justify hourly attorney's fees of more than [the amount

specified in the EAJA], enhanced fees should be awarded.” Johnson v. Sullivan, 919

F.2d 503, 505 (8th Cir.1990); see 28 U.S.C. § 2412(d)(2)(A)(ii).

       The plaintiff herself is the “prevailing party” contemplated by the EAJA.         See

Astrue v. Ratliff, 560 U.S. 586, 591–94 (2010). However, lower courts, including those

                                              3
in this district, have continued to order payment of awards directly to a plaintiff's

attorney, subject to offset for pre-existing debt to the Federal Government, where a valid

assignment of the award of attorney's fees from the plaintiff to plaintiff's counsel is in

effect. See Matthews–Sheets v. Astrue, 653 F.3d 560, 565 (7th Cir. 2011), overruled on

other grounds by Sprinkle v. Colvin, 777 F.3d 421, 427-28 (7th Cir. 2015); Alexander v.

Colvin, No. 4:14CV3194, 2015 WL 5536729, at *2 (D. Neb. Sept. 18, 2015); Gors v.

Colvin, Civ. No. 12–4162, 2013 WL 960230, at *3 (D.S.D. March 12, 2015) (“Post-Ratliff

the approach of most courts has been to honor [client assignments of EAJA fees to

attorneys] in the absence of the litigant's pre-existing debt to the United States”).

       Plaintiff also seeks an award of attorney fees pursuant to 42 U.S.C. § 406(b) in

the amount of twenty-five percent of plaintiff’s past-due benefit award.         The Social

Security Act authorizes a federal district court to award attorney fees for representation

before the court under 42 U.S.C. § 406(b). Congress enacted § 406(b) to “protect

claimants against inordinately large fees and also to ensure that attorneys representing

successful claimants would not risk nonpayment of [appropriate] fees.” Gisbrecht v.

Barnhart, 535 U.S. 789, 805 (2002) (internal quotation marks omitted). Fees under

§ 406(b) satisfy a client’s obligation to counsel and, therefore, attorney fees are withheld

by the Commissioner and paid directly to the attorney out of past-due benefits awarded.

42 U.S.C. § 406(b); 20 C.F.R. § 404.1720(b)(4) (2011).

       “[Section] 406(b) does not displace contingent-fee agreements as the primary

means by which fees are set for successfully representing Social Security benefits

claimants in court.”     Gisbrecht, 535 U.S. at 807.         However, a contingency-fee

agreement that provides for fees in excess of the boundary imposed by Congress,

                                              4
twenty-five percent of past-due benefits, is per se unreasonable. See id.; 42 U.S.C. §

406(b)(1)(A). If the contingency-fee agreement is at or below the twenty-five percent

boundary, the attorney for the successful claimant must establish that the fee sought is

reasonable in proportion to the services rendered. Gisbrecht, 535 U.S. at 807.

       District courts are responsible for conducting an “independent check” to ensure

the fee award is reasonable.     Id.   A court should determine whether a downward

adjustment of an attorney’s recovery is appropriate based on the character of the

representation and the results the attorney achieved. Id. at 808. To avoid a windfall to

a successful claimant’s attorney, the court should make a downward adjustment if the

award of benefits is large in comparison to the amount of time counsel spent on the

case. Id.; Rodriquez v. Bowen, 865 F.2d 739, 747 (6th Cir. 1989) (“Where a case has

been submitted on boilerplate pleadings, in which no issues of material fact are present

and where no legal research is apparent, the benchmark twenty-five percent of awards

fee would obviously be inappropriate”). Courts may also reduce an award in situations

“occasioned by improper conduct or ineffectiveness of counsel,” such as where an

attorney delays a case to increase the attorney’s share of “past-due” benefits.

Rodriquez, 865 F.2d at 746; Gisbrecht, 535 U.S. at 808.

       Courts may award attorney fees to prevailing claimants and their attorneys under

both the EAJA and § 406(b); however, a double recovery is not permitted. Gisbrecht,

535 U.S. at 796. “EAJA fees and fees available under § 406 are two different kinds of

fees that must be separately awarded.” Frazier v. Apfel, 240 F.3d 1284, 1286 (10th Cir.

2001). When both awards are granted, the attorney must refund the lesser award to the

client. Id.

                                           5
III.   DISCUSSION

       The Court first finds that the plaintiff is a “prevailing party” within the meaning of

the EAJA. The defendant has not shown that its position was “substantially justified”

and there are no special circumstances that make an award of fees unjust. Further, the

plaintiff's counsel's devotion of 23 hours of work to this case was reasonable and hourly

rates ranging from $196 to $201 per hour, which is supported by uncontested proof of

increases in the cost of living, is a reasonable fee for work of this nature in this

community.     Similarly, the Court has conducted an independent review of the fee

arrangement and finds the fee requested under § 406(b) satisfies the statutory

requirement of yielding a “reasonable” result in this particular case, in light of the

character of the representation and the results achieved. Accordingly, the Court will

award $4,532.78 to the plaintiff under the EAJA and $7,529.25 to the plaintiff under 42

U.S.C. § 406(b)(1).

       The Court finds that the award of attorney fees should be paid directly to the

plaintiff's counsel. There has been no suggestion of any pre-litigation debts owed by

the plaintiff to the federal government whose collection would be unfairly circumvented

by paying the fees directly to the plaintiff’s attorney.        In light of the assignment,

$5,832.18, subject to any legitimate offset, shall be paid directly to plaintiff's counsel.

       IT IS ORDERED

              1.      Plaintiff’s motion for attorney fees under the EAJA (Filing No. 24) is

       granted.

              2.      Plaintiff’s motion for attorney fees under 42 U.S.C. § 406(b) (Filing

       No. 26) is granted.

                                              6
             3.    The plaintiff is awarded $4,532.78 under the EAJA and $7,529.25

      under 42 U.S.C. § 406(b)(1).

             4.    Attorney fees in the amount of $4,532.78 under the EAJA, subject

      to offset to satisfy any pre-existing debt that the litigant may owe to the United

      States, and $7,529.25 under 42 U.S.C. § 406(b)(1), shall be paid to plaintiff’s

      attorney, Sean Cuddigan, for later disbursement to the plaintiff and counsel

      Thomas Krause.

             5. A Judgment in accordance with this Memorandum and Order will issue

      this date.



Dated this 21st day of May, 2019.


                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge




                                          7
